Per Curiam.
The question involved in this case is whether foreign corporations, which pay taxes on all their property located in this state, are also liable to pay taxes on their stock.
According to the law of the state, corporations are not compelled to pay taxes on their shares of stock, where they pay taxes on their capital stock. The defendant contends that the same rule applies to foreign corporations which pay taxes on their capital stock in this state. County Solicitor Kaiser maintained that this was not true, while the supreme court has nevor quite decided this question, although it has decided points all around the issue involved in the case.
The corporation which has been the means of bringing up this interesting question was incorporated under he laws of West Virginia, and the circuit court hold: That although the corporation was incorporated under the laws of West Virginia, yet having its principal place of business in this state and subject to taxation, the shares of stock in that corporation are exempt from taxation. This results in dismissal of the petition.